Citation Nr: 1018750	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  03-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 
1991, to include service in the Persian Gulf from September 
1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision from the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reopened a previously denied claim for anxiety 
disorder.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held in March 2007.  A 
transcript of the hearing is associated with the claims 
folder.

In a September 2007 decision, the Board disposed of other 
matters on appeal and remanded this matter on a denovo basis, 
citing an intertwined claim for service connection for PTSD.  
Following the remand for further development, this matter was 
returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This matter was remanded in September 2007 to afford further 
development of the PTSD claim, specifically to verify the 
Veteran's claimed stressors of having been involved in Scud 
missile attacks and chemical attacks, during the Gulf War in 
Desert Storm (although he did not come under direct enemy 
fire).  The Veteran also reported that he saw dead Americans 
and Iraqis.  As pointed out by the representative in the 
April 2010 brief, a review of the record reveals that the RO 
failed to fully develop this claim as per the directives from 
the Board's September 2007 remand, thus this matter must 
again be remanded.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

First it is noted that the November 2008 response to VA's 
request for records from the U.S. Army and Joint Services 
Records Research Center's (JSRRC) (also referred to in the 
claims folder as "CURR") stated that the Center was 
currently unable to obtain the evidence requested.  It was 
also stated that a copy of the Veteran's DA Form 2-1 should 
be provided, to include his unit of assignment, so that they 
could complete his registry.  The claims file does not appear 
to presently contain the Veteran's DA Form 2-1, although the 
service personnel records obtained do note that a duplicate 
DA Form 2-1 had been submitted.  Such a record would be in 
the constructive possession of the Federal Government, thus 
it is the VA's duty to attempt to obtain this document.  
38 C.F.R. § 3.159 (c) (2).  An effort should be made to try 
to obtain this document and re-send it to JSRRC, again, along 
with a request that the Center attempt to obtain the records 
which had been requested in the September 2007 remand.  

The Board further notes that there is a microfiche document 
in the envelope apparently containing service personnel 
records.  It is not clear whether this could contain the DA 
Form 2-1 mentioned above.  This microfiche, which presently 
is not in a readable format, should be printed out in a 
readable form (if possible), with the printouts included in 
the claims folder.   
 
Finally, the Board notes that the VA examination performed 
August 2009 failed to include review of the claims file.  The 
remand specifically ordered that claims file review must be 
performed by the VA examiner.  Thus another examination must 
be performed which specifically includes review of the claims 
folder.  The Board notes that the service treatment records 
do contain one record showing the Veteran was seen by a 
psychiatric outpatient clinic for stress management in 
September 1987, prior to the Gulf War.  As the examination is 
to address the etiology of the claimed psychiatric disorder, 
the examiner must address the findings in the service 
treatment records, to include this record showing psychiatric 
treatment during active service (prior to his involvement in 
Operation Desert Storm).

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

In view of the foregoing, this matter is remanded for the 
following.

1.  The AOJ take necessary steps to try to 
print out readable copies of the 
microfiche document in the envelope 
containing SPRS, and associate these 
copies in the claims folder, and, 
thereafter, make a notation indicating 
that the records copied are from the 
microfiche document.  

2.  The RO should review these documents 
and ascertain whether they contain any 
additional information regarding the 
Veteran's unit history, or whether they 
include the Veteran's DA Form 2-1.  If the 
Veteran's DA Form 2-1 is not among the 
documents contained in the microfiche, the 
AOJ should contact the National Personnel 
Records Center (NPRC) to attempt to obtain 
this form as well as any additional 
records that may be available to verify 
the Veteran's unit assignment during 
service in the Persian Gulf.

3.  If the above development results in 
any other records that confirm the 
Veteran's unit of assignment from 
September 1990 to March 1991 and/or the 
Veteran's DA Form 2-1, the list of the 
veteran's claimed stressors should again 
be compiled, and JSRRC should again be 
contacted for corroboration of such 
stressors and a request for any materials 
pertaining to the veteran's in-service 
unit. Specifically, ask JSRRC to provide 
the unit records and any history of 
operations of the 58th CS Company (CO) 
Forscom (FC) from September 1990 to March 
1991in the Southwest Asia Theater of 
Operations.  Also ask the JSRRC to provide 
any supporting evidence that might tend to 
show that the veteran's base came under 
missile/mortar fire or chemical attack.  
Morning reports and Quarterly Reports for 
the veteran's unit should be reviewed, and 
the JSRRC should provide to VA copies of 
the pertinent portions of any such records 
as they relate to the veteran's reported 
inservice stressor events.  All records 
obtained by JSRRC must be added to the 
claims file.

3.  Thereafter following completion of the 
above, and regardless of the outcome of 
the above development requests, the AOJ 
should afford the Veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination, and 
review of such must be noted in the claims 
folder.  The examiner must determine the 
nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should provide 
an opinion on the following:

(a). Does the Veteran have a diagnosis of 
PTSD?

(b). If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying any 
claimed stressor(s) the examiner should 
independently review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD;

(c). If PTSD is not diagnosed, the 
examiner should determine whether there 
are additional psychiatric disorders, to 
include anxiety disorder, and if so, the 
examiner should opine as to whether it is 
as likely as not (i.e., at least a 50/50 
probability) that any such disorder(s) 
is/are related to service, to include any 
incident shown therein, or if preexisting 
any period of service, was/were aggravated 
thereby.  The examiner should utilize the 
DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  The service treatment record 
showing treatment in psychiatric 
outpatient clinic for stress management in 
September 1987 must be addressed in 
providing the requested opinion(s).

The report of the examination should 
include a complete rationale for all 
opinions.

4.  After completion of the above, the AOJ 
should readjudicate the Veteran's service-
connection claim, including any additional 
evidence obtained by the RO on remand.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination may result in adverse consequences. 
38 C.F.R. § 3.655 (2009).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

